DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 2/24/2020, cancelled claims 1-20 and new claims 21-40 are acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
The claim(s) recite(s) an abstract idea of calculating a ratio between first and second measured properties to determine a degree of healing of the first portion of the bone. 
This judicial exception is not integrated into a practical application because under the broadest reasonable interpretation of the claims as currently recited the judicial exception is only generally linked to a particular technological environment (i.e. treating bone) and does not reflect an improvement to the technical field, or effect a particular treatment or prophylaxis for a disease or medical condition, or use a particular machine for implementing the judicial exception. 
The claims do contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons.
Specifically, claims 21 and 33 further recite "an implant", "a first sensor”, and “a second sensor”. These elements and/or steps are well-understood, routine, and conventional in the art, as demonstrated by the following cited prior art:
Morgan et al. (US 2006/0052782 A1) describes an orthopaedic implant with multiple sensors for measuring properties at different areas of the implant/bone.
MacDonald (US 2003/00040806 A1) describes a prosthetic implant with a first set of sensors for measuring strain in areas not exposed to tissue regrowth and a second set of sensors for measuring strain in areas that are exposed to tissue regrowth.
Martinson et al. (US 2006/0271112 A1) describes implantable orthopedic devices for association with a fractured or broken bone that includes multiple strain gauges to measure strain related to stress exerted on healing bone.
The additional elements represent components and/or activities which would routinely be used in applying the abstract idea. They only generally link the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. Further, the claimed processing device is merely a generic computer component performing generic computer functions which are well-understood, routine, and conventional in the art. As such, they do not meaningfully limit the claim, taken as a whole, to a particular application of the abstract idea; rather, the claim would tend to monopolize the abstract idea itself in practice.
Similarly, with reference to claim 36, the step of “attaching an implant…” are well-understood, routine, and conventional in the art (see, e.g., Morgan et al., MacDonald, and Martinson et al.). They represent components and/or activities which would routinely be used in applying the abstract idea. The steps of “measuring a first property…” and “measuring a second property…” are merely insignificant extra-solution activity, such as mere data gathering, recited at a high level of generality and/or in a well-understood, routine, and conventional way, of the information needed to carry out the claimed algorithm. 
Dependent claims 22-26, 29-32, 34-35, and 37-39 merely add details to the claimed implant and sensors but do not establish meaningful limitations on the abstract idea by adding specific limitations other than what is routine and conventional in the field or by confining the claimed invention to a particular machine or useful application. Instead, the claims only generally link the abstract idea (calculating a ratio) to the technical field of normalizing loading effects and tracking bone healing.
Dependent claims 27-28 and 40 contain a further additional element, namely “a bone fixation element”. However, this additional element is not sufficient to make the claim as a whole amount to significantly more than the abstract idea because it well-understood, routine, and conventional in the art (see, e.g., Morgan et al., MacDonald, and Martinson et al.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 33-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morgan et al. (US Publication No. 2006/0052782 A1).

Regarding claim 33, Morgan et al. discloses a system for treating a bone, comprising: 
an implant (10) configured for attachment to an exterior of a bone (see Figure 2 and [0028]); 
a first sensor (50) positioned on a first portion of the implant to measure a first property correlating to a strain of a first portion of the bone adjacent to the first portion of the implant (see Figure 2 and [0028] and [0035]); and 
a second sensor (50) positioned to measure a second property correlating to a strain of a second portion of the bone adjacent to the second sensor (see Figure 2 and [0028] and [0035]).
Regarding claim 34, Morgan et al. discloses the second sensor is positioned on a second portion of the implant (see Figure 2 and [0028] and [0035]).
Regarding claim 35, Morgan et al. discloses the second sensor is positioned either directly on the second portion of the bone or on a bone fixation element inserted through the second portion of the bone (see Figure 2 and [0028] and [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-24, 27-32, 36-38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan et al.

Regarding claim 21, Morgan et al. discloses system for treating a bone, comprising: 
an implant (10) configured for attachment to an exterior of a bone (see Figure 2 and [0028]); 
a first sensor (50) positioned to measure a first property of a first portion of the bone adjacent to the first sensor (see Figure 2 and [0028] and [0035]); 
a second sensor (50) positioned to measure a second property of a second portion of the bone adjacent to the second sensor (see Figure 2 and [0028] and [0035]); and 
a processing device (40, 100) to determine a degree of healing of the first portion of the bone (see [0035]).
While Morgan et al. does not explicitly teach determining a ratio between the first and second measured properties, Morgan et al. does describe comparing measurements from the multiple sensors over time to assess the integrity of the connection between the bone and implant at each sensor location (see [0033]) and identify satisfactory or unsatisfactory loading conditions (see [0040]), as well as determining a proportional amount of load carried by the bone relative to an amount of load carried by the implant (see [0035]). Further, it is noted the determination of a ratio of first and second measured properties could easily be performed by a general purpose processing device/computer in conjunction with conventional strain gauges (such as those disclosed by Morgan et al.), and it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the processing device of Morgan et al. to determine such a ratio. Moreover, based on the teachings of Morgan et al., a person of ordinary skill in the art would find reasonable motivation to determine the ratio of the first property to the second property in order to ensure the implant is sufficiently engaged with the bone at both the first and second portion and to track the transfer of loading at each portion to determine whether the bone is healing at an appropriate rate.
Regarding claim 22, Morgan et al. discloses the first property correlates to a first strain measurement and the second property correlates to a second strain measurement (see [0035]).
Regarding claim 23, Morgan et al. discloses the first sensor is positioned on a first portion of the implant adjacent to the first portion of the bone (see Figure 2).
Regarding claim 24, Morgan et al. discloses the second sensor is positioned on a second portion of the implant adjacent to the second portion of the bone (see Figure 2).  
Regarding claim 27, Morgan et al. discloses a bone fixation element (90) that is inserted into a portion of the implant adjacent to the second portion of the bone (see Figure 2 and [0030]).
Regarding claim 28, Morgan et al. discloses the second sensor is mounted to the bone fixation element so that the second sensor contacts a cortical wall when the bone fixation element is inserted into the second portion of the bone (see Figure 2 and [0030]).
Regarding claim 29, Morgan et al. discloses at least one of the first and second sensors is a powered MEMs sensor or a powered chip connected to a printed circuit board, the at least one of the first and second sensors having an interface for wireless connection to the processing device (see Figure 4 and [0039], [0040], and [0044]).
Regarding claim 30, Morgan et al. discloses the processing device includes a memory storing the first and second measured properties (see Figure 4 and [0039]-[0041]).
Regarding claim 31, Morgan et al. discloses the memory stores previous measurements so that current measurements may be compared to the previous measurements to track the healing of the first portion of the bone (see Figure 4 and [0039]-[0041]).
Regarding claim 32, Morgan et al. discloses the implant is a plate con figured to be coupled to a bone overlying a fracture site (see Figure 2).
Regarding claim 36, Morgan et al. discloses a method for treating a bone, comprising: 
attaching an implant (10) to an exterior of a bone having a first portion and a second portion (see Figure 2 and [0028]); 
measuring a first property of a first portion of the bone via a first sensor (50) positioned adjacent to the first portion of the bone (see Figure 2 and [0028] and [0035]); 
measuring a second property of a second portion of the bone via a second sensor (50) positioned adjacent to the second portion of the bone (see Figure 2 and [0028] and [0035]); and 
determining, via a processing device (40, 100), a degree of healing of the first portion of the bone (see 0035]).  
While Morgan et al. does not explicitly teach determining a ratio between the first and second measured properties, Morgan et al. does describe comparing measurements from the multiple sensors over time to assess the integrity of the connection between the bone and implant at each sensor location (see [0033]) and identify satisfactory or unsatisfactory loading conditions (see [0040]), as well as determining a proportional amount of load carried by the bone relative to an amount of load carried by the implant (see [0035]). Further, it is noted the determination of a ratio of first and second measured properties could easily be performed by a general purpose processing device/computer in conjunction with conventional strain gauges (such as those disclosed by Morgan et al.), and it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the processing device of Morgan et al. to determine such a ratio. Moreover, based on the teachings of Morgan et al., a person of ordinary skill in the art would find reasonable motivation to determine the ratio of the first property to the second property in order to ensure the implant is sufficiently engaged with the bone at both the first and second portion and to track the transfer of loading at each portion to determine whether the bone is healing at an appropriate rate.
Regarding claim 37, Morgan et al. discloses the first property correlates to a first strain measurement and the second property correlates to a second strain measurement (see [0035]).
Regarding claim 38, Morgan et al. discloses positioning the first sensor on a first portion of the implant adjacent to the first portion of the bone (see Figure 2); and 
positioning the second sensor on a second portion of the implant adjacent to the second portion of the bone (see Figure 2).  
Regarding claim 40, Morgan et al. discloses inserting a bone fixation element (90) into a portion of the implant adjacent to the second portion of the bone (see Figure 2 and [0030]).

Claims 25 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan et al., further in view of Huebner (US Patent No. 6,001,099).

Regarding claims 25 and 39, it is noted Morgan et al. does not specifically teach the first portion of the implant has a first bending stiffness and the second portion of the implant has a second bending stiffness less than the first bending stiffness.  However, Huebner teaches the first portion of the implant has a first bending stiffness and the second portion of the implant has a second bending stiffness less than the first bending stiffness (see col. 4, lines 8-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Morgan et al. to include the first portion of the implant has a first bending stiffness and the second portion of the implant has a second bending stiffness less than the first bending stiffness, as disclosed in Huebner, so as to reduce the likelihood of refracture since the load is transferred relatively gradually from the bone to the bone plate (see Huebner: col. 4, lines 48-59).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morgan et al., further in view of Woo et al. (US Patent No. 4,403,607).

Regarding claim 26, it is noted Morgan et al. does not specifically teach the second sensor is positioned directly on the second portion of the bone outside a perimeter of the implant. However, Woo et al. teaches a second sensor (52, 53) is positioned directly on the second portion of the bone outside a perimeter of the implant (see Figure 3 and col. 4, lines 58-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morgan et al. to include the second sensor is positioned directly on the second portion of the bone outside a perimeter of the implant, as disclosed in Woo et al., so as to directly measure stress on the bone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 27-29, and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 10, 12, 14-16, and 18 of U.S. Patent No. 10,595,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims fully anticipate the present claims.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,595,771 in view of Woo et al. (see rejection of claim 26 under 35 U.S.C. 103 above). 
Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,595,771 in view of Morgan et al. (see rejection of claim 30-31 under 35 U.S.C. 103 above). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791